     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 1 of 6 Page ID #:395


                                                                                         O
1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )     Case No. 2:19-cr-00176-CAS
                                                 )     ORDER REGARDING MOTION FOR
12                      Plaintiff,               )     MODIFICATION OF SENTENCE
13                v.                             )     PURSUANT TO THE FIRST STEP
                                                 )     ACT OF 18 U.S.C. § 3582(c)(1)(A)
14
     GABRIEL HERNANDEZ,                          )
15                                               )
16                      Defendant.               )
                                                 )
17                                               )
18
19    I.   INTRODUCTION & BACKGROUND
20         Defendant Gabriel Hernandez (“Hernandez”) is currently serving an 18-month
21   sentence in the custody of the Bureau of Prisons (“BOP”) at Residential Reentry
22   Management Long Beach (“RRM Long Beach”).
23         Hernandez is a former licensed physician’s assistant. Dkt. 55 (sealed). On March
24   25, 2019, the government charged Hernandez via information, with one count of knowingly
25   and intentionally distributing oxycodone without a legitimate medical purpose, in violation
26   of 21 U.S.C. § 841(a)(1). Dkt. 16. Hernandez pleaded guilty to the charges set forth in the
27   information on April 29, 2019. Dkt. 29. On June 3, 2020, Hernandez was sentenced to be
28

                                                 -1-
     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 2 of 6 Page ID #:396




1    imprisoned for a term of 18 months, followed by a three-year term of supervised release,
2    and ordered to surrender to BOP custody on October 5, 2020. Dkt. 64. The Court
3    recommended that BOP “designate defendant to a facility with the lowest COVID-19
4    outbreak rate within Southern California.” Id. at 2.
5          On September 30, 2020, the Court granted Hernandez’s motion to continue his
6    surrender date to January 5, 2021. Dkt. 67. On December 24, 2020, after filing the present
7    motion, Hernandez sought to continue his surrender date, to March 5, 2021, which request
8    the Court granted. Dkt. 70; dkt. 72. Hernandez subsequently self-surrendered to the BOP
9    on March 5, 2021, and is now in custody.1 See dkt. 83 (“Verification of Surrender”).
10         Hernandez, proceeding pro se, filed the instant motion to reduce his term of
11   imprisonment pursuant to 18 U.S.C. § 3582(c) (“Section 3582(c)”) on October 27, 2020.
12   Dkt. 68 (“Mot.”). Hernandez bases his motion for compassionate release on his underlying
13   health conditions, including hypertension and heart failure, and the risk of contracting
14   COVID-19. See id. The government filed its opposition on January 11, 2021. Dkt. 77
15   (“Opp.”). Hernandez filed a reply on March 1, 2021. Dkt. 82.
16         Having carefully considered the parties’ arguments and submissions, the Court finds
17   and concludes as follows.
18   II.   LEGAL STANDARD
19         “A judgment of conviction that includes a sentence of imprisonment constitutes a
20   final judgment and may not be modified by a district court except in limited
21   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations omitted).
22
23   1
       Upon surrender, Hernandez was designated to Federal Correctional Institute, Terminal
24   Island (“FCI Terminal Island”). Mot. at 3. As of June 21, 2021, approximately 57% of the
     inmate population at FCI Terminal Island has been vaccinated. See BOP, COVID-19
25   Coronavirus, https://www.bop.gov/coronavirus/ (last visited July 21, 2021); BOP, FCI
26   Terminal Island, https://www.bop.gov/locations/institutions/trm/ (last visited July 21,
27   2021). Hernandez was later transferred to RRM Long Beach. See BOP, Inmate Locator
     Service, BOP Registration no. 77662-112, https://www.bop.gov/inmateloc/ (last visited
28   July 21, 2021).

                                                 -2-
     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 3 of 6 Page ID #:397




1    “Compassionate release provides an exception” to this general rule “in extraordinary
2    cases.” United States v. Holden, No. 3:13-cr-00444-BR, 2020 WL 1673440, at *2 (D. Or.
3    Apr. 6, 2020).
4          Prior to December 21, 2018, “the Court could only reduce a sentence of
5    imprisonment upon a motion of the Director of the Bureau of Prisons[.]” United States v.
6    Esparza, No. 1:07-cr-00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020).
7    But on December 21, 2018, Congress enacted—and the President signed into law—the
8    First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (“FSA”), “with the intent of
9    ‘increasing the use and transparency of compassionate release.’” United States v. Willis,
10   382 F. Supp. 3d 1185, 1187 (D.N.M. 2019).              Accordingly, the FSA now “permits
11   defendants to bring their own motions for compassionate release after first exhausting their
12   administrative remedies with the Bureau of Prisons.” United States v. Ayon-Nunez, No.
13   1:16-cr-00130-DAD, 2020 WL 704785, at *2 (E.D. Cal. Feb. 12, 2020). “Although relief
14   under the statute is commonly referred to as ‘compassionate release,’ such relief is not
15   limited to immediate release, but includes a reduction in sentence.” United States v. Marks,
16   No. 03-cr-06033-L, 2020 WL 1908911, at *3 n.3 (W.D.N.Y. Apr. 20, 2020).
17         “Compassionate release is governed by 18 U.S.C. § 3582(c).” Willis, 382 F. Supp.
18   3d at 1187. The FSA modified Section 3582(c)(1)(A)(i) to allow for compassionate
19   release when three requirements are met: “First, as a threshold matter, the statute requires
20   defendants to exhaust administrative remedies. Second, a district court may grant
21   compassionate release only if ‘extraordinary and compelling reasons warrant such a
22   reduction’ . . . . Third, the district court must also consider ‘the factors set forth in
23   Section 3553(a) to the extent they are applicable.’” United States v. Rodriguez, 424 F.
24   Supp. 3d 674, 680 (N.D. Cal. 2019) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)); see 18
25   U.S.C. § 3553(a) (“Section 3553(a)”). The FSA “grants broad discretion to the district
26   courts in providing relief[.]” Jones v. United States, No. 4:98-cr-10-01, 2020 WL
27   219311, at *3 (E.D. Va. Jan. 6, 2020).
28

                                                    -3-
     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 4 of 6 Page ID #:398




1 III.     DISCUSSION
2          A.    Compassionate Release
3          As a threshold matter, the Court must determine whether Hernandez qualifies for a
4    reduction in sentence pursuant to Section 3582(c) at this time.           The government
5    argues that Hernandez’ motion is not ripe, and that Hernandez is therefore ineligible for
6    compassionate release pursuant to Section 3582, because Hernandez was not in BOP
7    custody at the time he filed his motion for compassionate release on October 27,
8    2020. Opp. at 13.
9          By its own terms, Section 3582(c) “applies only to those defendants who have begun
10   serving their term of imprisonment at a BOP facility.” United States v. Konny, 463
11   F.Supp.3d 402, 404 (S.D.N.Y. 2020); see also United States v. Spruill, No. 3:18-CR-0022-
12   10(VLB), 2020 WL 2113621, at *3 (D. Conn. May 4, 2020) (denying as premature
13   compassionate release motion brought by defendant who “moved for modification of his
14   sentence before he reported to the Bureau of Prisons” and self-surrendered two days after
15   filing); United States v. Picardo, No. CR 19-401 (SRC), 2020 WL 6501730, at *2 (D.N.J.
16   Nov. 5, 2020) (finding defendant ineligible for compassionate release because “the entire
17   scheme of [Section 3582(c)] contemplates that the defendant seeking relief has already
18   begun serving his or her sentence”).
19         Here, the Court agrees with the government that Hernandez’s application for relief
20   pursuant to Section 3582(c) was premature at the time of filing, and concludes that
21   Hernandez’s subsequent surrender to BOP custody does not resolve the deficiency. In so
22   concluding, the Court finds Spruill instructive. In that case, the defendant moved to modify
23   his sentence “two days before [his] self-surrender date,” seeking an order “permit[ting] him
24   to begin his sentence with a period of home confinement.” Spruill, 2020 WL 2113621, at
25   *2. On those facts, which are analogous to the situation presented here, the court found
26   that defendant’s “motion seeks re-sentencing because he moved for modification of his
27   sentence before he reported to the Bureau of Prisons” and, as such, that any request for
28   compassionate release was “premature.” Id. at *3. This approach comports with the Ninth

                                                 -4-
     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 5 of 6 Page ID #:399




1    Circuit’s recent decision in United States v. Keller, --- F.4th ----, 2021 WL 2695129 at *4
2    (9th Cir. 2021), explaining that the statute “plainly states” that a defendant’s motion to
3    modify a term of imprisonment may be brought only “after the defendant has fully
4    exhausted his administrative remedies,” which occurs once the defendant is in BOP
5    custody. (emphasis in original).
6          As such, the Court finds that Hernandez’s motion for compassionate release must be
7    denied as premature. Moreover, the Court cautions that Hernandez must exhaust his
8    administrative remedies with the BOP before bringing any renewed motion for
9    compassionate release pursuant to Section 3582(c). Id.
10         Accordingly, the motion for compassionate release is DENIED, without prejudice
11   to Hernandez renewing the motion after fully exhausting his administrative remedies.
12         B.    Request for Home Confinement
13         In addition to requesting compassionate release, Hernandez asks that the Court allow
14   him to “serve his sentence on home detention.” Mot. at 1. The government opposes. See
15   generally Opp.
16         First, to the extent Hernandez asks the Court to modify his sentence to home
17   confinement, without reducing the duration of his sentence, the Court lacks jurisdiction to
18   grant such a request pursuant to Section 3582(c). “A court generally may not correct or
19   modify a prison sentence once it has been imposed.” United States v. Penna, 319 F.3d 509,
20   511 (9th Cir. 2003) (citing 18 U.S.C. § 3582(c)). In “limited circumstances,” however, a
21   Court may modify “an imposed term of imprisonment to the extent otherwise expressly
22   permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure.” United
23   States v. Barragan-Mendoza, 174 F.3d 1024, 1028 (9th Cir. 1999) (emphasis in original)
24   (district court lacked jurisdiction to correct sentence pursuant to Rule 35(c) because more
25   than seven days had elapsed since imposition).        One such limited circumstance is
26   contemplated by Section 3582(c)(1)(A), which provides that a court may “reduce the term
27   of imprisonment” originally imposed in certain limited circumstances, including when
28   “extraordinary and compelling reasons warrant such a reduction.”           18 U.S.C.A. §

                                                 -5-
     Case 2:19-cr-00176-CAS Document 84 Filed 07/23/21 Page 6 of 6 Page ID #:400




1    3582(c)(1)(1)(i) (West) (emphasis added). Here, permitting Hernandez to “serve his
2    sentence on home detention,” without a reduction, does not fall within the statutory
3    exception established by Section 3582(c). Therefore, the Court lacks the authority to
4    consider the request.
5          Second, to the extent that Hernandez seeks an order directing the BOP to assign him
6    to home confinement pursuant to the Coronavirus Aid, Relief, and Economic Security Act
7    (“the CARES Act”), Pub. L. No. 116-136, 134 Stat 281 (2020), the Court lacks authority
8    to direct the BOP to designate Hernandez for home confinement. See United States v.
9    Read-Forbes, 454 F.Supp.3d 1113, 1118 (D. Kan. 2020) (“While the CARES Act gives the
10   BOP broad discretion to expand the use of home confinement during the COVID-19
11   pandemic, the Court lacks jurisdiction to order home detention under this provision.”)
12   (citation omitted), reconsideration overruled, No. CR 12-20099-01-KHV, 2020 WL
13   2037053 (D. Kan. Apr. 28, 2020).
14         Accordingly, Hernandez’s request to be placed on home detention is DENIED.
15 IV.     CONCLUSION
16         In accordance with the foregoing, the Court DENIES Hernandez’s motion for
17   modification of sentence, without prejudice to Hernandez renewing the motion after fully
18   exhausting his administrative remedies.
19         IT IS SO ORDERED.
20   DATED: July 23, 2021
21
22                                                       CHRISTINA A. SNYDER
                                                     UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                               -6-
